Citation Nr: 1435864	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with bilateral diabetic retinopathy and erectile dysfunction prior to June 19, 2012, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in relevant part continued a 20 percent disability rating for diabetes mellitus.  In a January 2013 rating decision, the RO included diabetic retinopathy as a complication of the service-connected diabetes mellitus, but deferred a rating.  In an August 2013 rating decision, the RO granted service connection for erectile dysfunction as a noncompensable complication of the service-connected diabetes and increased the rating for diabetes mellitus with bilateral diabetic retinopathy and erectile dysfunction to 40 percent, effective June 19, 2012.

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for diabetes mellitus remains before the Board.


FINDINGS OF FACT

1.  Prior to June 19, 2012, the competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's diabetes mellitus required insulin or an oral hypoglycemic agent and restricted diet; it did not require insulin, restricted diet and regulation of activities. 

2.  Since June 19, 2012, the evidence of record demonstrates that the Veteran's diabetes mellitus with bilateral diabetic retinopathy and erectile dysfunction is shown to be productive of a disability picture that more nearly approximates that of being controlled with insulin, a restricted diet and regulation of activities, as well as episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  Prior to June 19, 2012, the criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7913 (2013).

2.  Since June 19, 2012, the criteria for entitlement to an evaluation of 60 percent, but no higher, for diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran in August 2007.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations, most recently in June 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Analysis

The Veteran's diabetes is rated as 20 percent disabling prior to June 19, 2012 and 40 percent disabling thereafter under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran contends that he is entitled to a higher rating.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Notes in the rating criteria clarify that "regulation of activities" is defined in as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

A.  Prior to June 19, 2012

Based on a review of the evidence of record, the Board finds that prior to June 19, 2012; the Veteran's symptomatology does not more closely approximate the criteria contemplated by a 40 percent disability rating.  During this timeframe, the record demonstrates that the Veteran's diabetes mellitus required an oral hypoglycemic agent and later daily insulin and a restricted diet.  

The Veteran is not entitled to a higher 40 percent evaluation because the evidence of record during this timeframe does not show that any restriction of his activities was medically required.  Specifically, VA treatment records January 2010, November 2010, and May 2011 note that the Veteran was encouraged to increase exercise.  And in August 2010, the Veteran participated in a recreation therapy individual exercise plan.  When evidence exists that the appellant has been encouraged to be more physically active, such medical documentation "contradicts any assertion that the appellant was being advised to limit his strenuous activity." Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board acknowledges that the September 2007 VA examiner noted that the Veteran's activities are restricted because "he cannot walk as fast as he did previously and can only walk around the block, which is a short block, two times a day because of his extreme obesity."  However, the examiner noted that the Veteran did not have any activity restriction related to his diabetes.  Further, the May 2010 VA examiner noted that the Veteran did not have any activity restrictions to control his blood sugar level.  

The rating criteria for diabetes are successive.  Successive rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.  Therefore, prior to June 19, 2012, the criteria for a disability rating in excess of 20 percent for diabetes mellitus are not met.  

Since June 19, 2012

During the June 2012 VA examination, the examiner noted that the Veteran was prescribed insulin more than one injection per day.  His diabetes mellitus required regulation of activities as part of medical management; specifically the examiner noted that the Veteran has episodes of symptomatic hypoglycemia with unusually strenuous exercise.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month; but had one episode of ketoacidosis that required hospitalization during the past 12 months.  

After a careful review of the record, the Board finds that the evidence supports the assignment of a 60 percent rating for the diabetes mellitus since July 19, 2012.  During this time, the service-connected disability picture is shown to more closely resemble that of the disease process requiring insulin, restrictions in his diet, and regulation of activities, as well as resulting in one episode of ketoacidosis requiring hospitalization.  Additionally, the Veteran has erectile dysfunction and bilateral diabetic retinopathy, complications associated with his diabetes mellitus that would not be compensable if rated separately.  Accordingly, under Diagnostic Code 7913, an increased rating of 60 percent, but no more, for the Veteran's diabetes mellitus is warranted beginning on June 19, 2012.  

However, the Veteran is not entitled to a higher, 100 percent evaluation, at any time during the course of the appeal.  The evidence of record does not show that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913.  Specifically, the June 2012 VA examiner noted that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to his diabetes.  And as discussed above, the Veteran visits his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions and he had one episode of ketoacidosis that required hospitalization during the previous 12 months.  Based on the foregoing, the Veteran is entitled to a 60 percent disability rating, but no higher, is granted for the diabetes mellitus, effective June 19, 2012. 

IV.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's diabetes mellitus (treatment requiring insulin, regulation of diet and activities; diabetic complications and hospitalization) are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence of record does not suggest that the Veteran's diabetes mellitus prevent him from working.  Specifically, the June 2012 VA examiner noted that the Veteran's diabetes mellitus does not impact his ability to work.  Further consideration of TDIU is not warranted. 

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior to June 19, 2012 is denied.

Entitlement to a disability rating of 60 percent, but no higher, for diabetes mellitus since June 19, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


